Citation Nr: 0104840	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that denied service 
connection for PTSD.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
his claim for service connection for PTSD.

Service documents received in June 1999 show that the veteran 
served in Vietnam from January 4, 1970, to January 3, 1971 
(DA Form 20, item 31); but his service separation document 
(DD 214) shows that he was separated from service in November 
1970.  The veteran asserts that he saw Kenneth Sessums killed 
in South Vietnam, Phuoc Long Province, on December 8, 1969, 
and DA Form 20, item 38, shows he was enroute to Vietnam 
("casual") beginning November 15, 1969, and was attached to 
his unit of assignment January 19, 1970.  These records raise 
questions about the veteran's actual dates of service in 
Vietnam that need to be clarified prior to appellate 
consideration of his claim for service connection for PTSD.

The veteran's statements are to the effect that he sustained 
various stressors in Vietnam that caused PTSD.  The death of 
Sgt. Sessums is not the only stressor claimed.  The record 
contains medical diagnoses of PTSD, and medical opinion 
linking this condition to the claimed stressors in service.  
What this claim lacks is credible supporting evidence that 
the claimed stressors actually occurred.  38 C.F.R. 
§ 3.304(f) (2000).  Development is required.  See VA 
Adjudication Procedure 

Manual M21-1, Part 3, para. 5.14b(5).  Under the 
circumstances, the RO should attempt to obtain corroboration 
of the veteran's claimed stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the National 
Personnel Records Center (NPRC) to 
clarify the veteran's actual dates of 
service in Vietnam, including whether or 
not he was in that country on December 8, 
1969.

2.  The RO should review the file and 
prepare a summary of all the veteran's 
claimed inservice stressors.  The Board 
notes that some stressors are described 
in the medical records of November 1998, 
April 1999, and July 1999.  This summary, 
along with a copy of the DD Form 214, 
other service documents, and any other 
related correspondence should be sent to 
the USASCRUR.  They should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 

(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If the benefit sought on appeal is 
denied, the veteran and the representative 
should be provided with an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


